Citation Nr: 0713251	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-25 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
diabetic retinopathy of the right eye.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for 
diabetic retinopathy of the right eye and assigned a 10 
percent rating.  The veteran was a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that, although service connection has been 
established only for diabetic retinopathy of the right eye, 
the report of the most recent VA compensation examination 
clearly indicates the veteran has diabetic retinopathy in 
both eyes.  And since his retinopathy is a complication of 
his type II diabetes mellitus, which is service connected, 
the RO must consider whether service connection is warranted 
for bilateral diabetic retinopathy (meaning affecting both 
eyes, not just the right eye in particular).  In the 
meantime, this decision will consider the issue of 
entitlement to a higher initial rating for diabetic 
retinopathy of the right eye only, treating the left eye as 
not yet service connected.  However, as will be explained, 
the veteran is not prejudiced by the Board going ahead and 
adjudicating his claim concerning his right eye because, even 
assuming service connection is also granted for the 
retinopathy in his left eye, the outcome of this decision 
does not change.  See, e.g., Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (discussing when claims are "inextricably 
intertwined" and need to be decided concurrently to avoid 
piecemeal adjudication).


FINDINGS OF FACT

1.  The medical evidence shows the veteran has ongoing 
diabetic retinopathy of both eyes.  

2.  The medical evidence shows the veteran's best corrected 
central visual acuity is 20/40 or better in each eye.  

3.  The medical evidence shows the veteran has no visual 
field defect, pain, 
rest-requirements, or episodic incapacity in either eye due 
to his service-connected diabetic retinopathy.  


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for diabetic retinopathy of the right eye.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.76a, 4.84a, Code 6099-6008 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a February 2004 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA and 
private treatment records through March 2004 have been 
obtained and he was provided a VA compensation examination.  
He has not identified any additional evidence that needs to 
be obtained before deciding his appeal.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board 
finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant 
and his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in April 2004 - so not until after sending the veteran 
a VCAA letter in February 2004.  Consequently, there was no 
error in the timing of the VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in situations where the VCAA notice was not sent until 
after the initial adjudication of the claim, the issuance of 
a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
the timing defect).



The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  

The Court further indicated in Dingess that, where service 
connection has been granted and an initial disability rating 
and effective date assigned, the typical service-connection 
claim has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006); aff'd sub nom. Hartman v. Nicholson, 
No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  In a more recent 
precedent decision, however, Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007), the Court clarified that its 
holding in Dingess only applied to cases where 
service connection was granted and a disability rating and 
effective date assigned prior to the enactment of the VCAA.  
Conversely, in cases where this did not occur until after the 
VCAA's enactment, the veteran is entitled to notice 
concerning all elements of his claim - the downstream 
disability rating and effective date elements.  And if he did 
not receive this notice, then there is a question as to 
whether it is prejudicial error.



A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  Such an error 
affects the essential fairness of the adjudication.  
Therefore, in order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  In other words, the Court 
must be persuaded that the error did not render the claimant 
without a meaningful opportunity to participate effectively 
in the processing of his or her claim.  

With respect to notice errors, the burden is generally on the 
claimant to assert with specificity how she or he was 
prejudiced by any notification error.  For notice errors 
involving the first element - notification as to the 
evidence or information necessary to substantiate a claim - 
such errors are presumptively prejudicial and the burden is 
on the Secretary to demonstrate that there was no error or 
that the appellant was not prejudiced by any failure to give 
notice as to this element.  However, in those situations 
where a first element notice error occurs and the claim is 
subsequently substantiated, i.e., service connection is 
awarded, and an initial rating and effective date is 
assigned, the Court holds that it will not presume prejudice.  
In these types of situations, the burden will be on the 
appellant to demonstrate how the notification error affected 
the essential fairness of the adjudication.  Only then will 
the Secretary have the burden of demonstrating no prejudice.

Here, the veteran did not receive notice concerning the 
downstream disability rating and effective date elements of 
his claim, except that the May 2004 SOC cited the applicable 
laws and regulations for rating his disability - including 
the requirements for receiving a higher rating.  And since 
the Board is denying his claim for a higher initial rating, 
the fact that he did not receive notice concerning the 
effective date element of his claim is inconsequential and, 
therefore, at most harmless error since the effective date 
element is moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (requiring that the Board explain why it is not 
prejudicial to the veteran to consider evidence in the first 
instance, that is, without the RO having initially considered 
it).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

As already alluded to, this appeal arose from the rating 
assigned following the initial grant of service connection 
for the residuals of the diabetic retinopathy affecting the 
veteran's right eye.  In Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999), the Court noted the distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  In the latter 
situation, the Board must evaluate the level of impairment 
due to the disability throughout the entire period since the 
effective date of the award, considering the possibility of 
assigning a "staged" rating to compensate the veteran for 
times when his disability may have been more severe than at 
others.  



VA's Rating Schedule does not provide a specific diagnostic 
code with criteria for evaluating diabetic retinopathy.  In 
this situation, it is permissible to evaluate the disorder 
under the provisions of the schedule which pertain to a 
closely-related disease or injury which is analogous in terms 
of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2006).  

Further, where service connection has been established for 
disability in only one eye, the non-service-connected eye is 
treated as being normal, unless the veteran is blind in both 
eyes.  See 38 C.F.R. § 3.383(a)(1) (2006).  

The RO has rated the veteran's eye disability as analogous to 
retinal detachment, under Code 6008.  The Rating Schedule 
provides that that disability, among several other eye 
disabilities, in chronic form, is to be rated from 10 percent 
to 100 percent on the basis of impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum 10 percent rating 
is to be assigned during active pathology.  Because rating 
retinal detachment requires consideration of all aspects of 
eye impairment, the Board finds that rating the veteran's 
diabetic retinopathy as analogous to retinal detachment is 
appropriate.  

A private clinic record dated in February 2000 notes the 
veteran's complaint that his vision was getting blurry up 
close and at a distance.  After conducting a full 
examination, the physician diagnosed diabetes, with no 
background diabetic retinopathy, and suspected glaucoma in 
the right eye.  

Noting similar complaints by the veteran, two VA optometrists 
examined the veteran in March 2003.  Each of those examiners 
also recognized that he had Type II diabetes mellitus, but 
they both likewise indicated that no retinopathy was found in 
either eye.  



In March 2004, another VA optometrist evaluated the veteran 
and diagnosed mild non-proliferative diabetic retinopathy in 
the right eye, but no diabetic retinopathy in the left eye.  
The veteran's visual acuity at that time was noted to be 
20/25 in the right eye and 20/20 in the left eye.  His visual 
fields were reported to be full to confrontation in both 
eyes.  

A VA compensation examination of the veteran's eyes was 
conducted in May 2004.  His symptoms consisted solely of some 
blurred vision with glare at night while driving.  He denied 
any decreased vision, distorted vision, diplopia, or visual 
field defect.  There was no history of watering eyes or 
swelling eyes, or any need for eye drops.  On examination, 
the uncorrected distant visual acuity in the right eye was 
20/60- and in the left eye was 20/30-.  Uncorrected near 
visual acuity in the right eye was 20/70- and in the left eye 
was 20/100.  Distant vision was correctible to 20/20- in both 
eyes.  Best corrected near vision in the right eye was 20/40 
and in the left eye was 20/30.  The visual field examination 
was full to confrontation in both eyes.  The diagnoses were 
Type 2 diabetes with tract non-proliferative diabetic 
retinopathy in both eyes, mild hypertensive retinopathy, mild 
cataracts in both eyes, and refractive error with myopia, 
astigmatism, and presbyopia.  

The veteran's representative has requested another eye 
examination, contending that the most recent examination in 
May 2004 is "stale" and stating the veteran contends that 
his vision has worsened since that examination.  In Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995), the Court held that 
"'[w]here the veteran claims a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, [ ] 
VA must provide a new examination' to fulfill its duty to 
assist" (quoting Olson v. Principi, 3 Vet. App. 480, 482 
(1992)); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (holding that, in a claim for an increased rating, the 
Board erred by relying on a 
23-month-old examination where the appellant submitted 
evidence to indicate that there had been a material change in 
his disability since that examination).  See, too, Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).

Reviewing the veteran's April 2004 notice of disagreement 
(NOD), however, the Board finds that he did not state that 
his vision had worsened since the March 2004 examination.  He 
merely stated that his eyesight had gotten progressively 
worse since he got diabetes.  His statement merely reflects 
his belief that his vision had worsened only since he was 
diagnosed with diabetes, rather than since the VA examination 
only one month prior, in March 2004.  In any event, the 
medical evidence already on file shows his vision has 
worsened since the earliest outpatient optometric evaluation 
of record in 2000.  Because, however, there is no evidence - 
either medical evidence or even his own statement - 
indicating there has been a material change in his diabetic 
retinopathy as a whole since that March 2004 VA compensation 
examination, the Board finds that a remand to obtain another, 
more current examination is unnecessary.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  

As mentioned, service connection has been established for 
diabetic retinopathy of the right eye only, although the 
results of the most recent VA compensation examination 
confirm the veteran also has diabetic retinopathy in his left 
eye.  But irrespective of that, rating the disability results 
in the same evaluation regardless of whether his left eye is 
hypothetically treated as service connected.

When only one eye is service connected, the other eye is 
considered normal for rating purposes.  Here, though, this is 
inconsequential even if the veteran's left eye is 
hypothetically treated as service connected (based on the 
presumption that it eventually will be) because the clinical 
findings for his left eye that have been reported by every 
examiner reflect essentially normal findings.  So it makes no 
difference in rating his disability if service connection 
were established for his left eye or if the left eye were 
merely considered to be normal for rating purposes.  



Considering the veteran's non-service-connected left eye as 
being normal, inasmuch as the evidence clearly shows that he 
is not blind in both eyes, the regulations indicate that 
central visual acuity of 20/40 or better is considered to be 
normal.  Moreover, a visual field defect that is equivalent 
to central visual acuity of 20/40 or better is also 
considered to be normal.  

The regulations provide that a zero percent (i.e., 
noncompensable) rating is warranted when the central visual 
acuity in both eyes is 20/40 or better.  38 C.F.R. § 4.84a 
(2006).  In this case, the medical evidence clearly shows the 
veteran's corrected central visual acuity has been 20/40 or 
better in each eye throughout the appeal period since the 
effective date of his award.  Moreover, because the medical 
evidence does not reflect disease of the optic nerve itself 
or otherwise indicate any deficiency in his field vision, an 
examination of his visual fields using the perimetric methods 
has not been conducted and is unnecessary.  38 C.F.R. § 4.76 
(2006).  Also, he has not expressed any complaints referable 
to visual field loss and no examiner has indicated that his 
visual fields are other than full, i.e., normal.  Thus, a 
compensable rating is not warranted on that basis either.  

Finally, the veteran has not reported - and no examiner has 
indicated - that he has pain, rest requirements, or any 
episodic incapacity due to his service-connected eye 
disability.  Accordingly, a compensable rating cannot be 
assigned on this basis either.  

Clearly, the reported clinical manifestations of the 
veteran's eye disability throughout the appeal period do not 
warrant a compensable rating.  Nevertheless, because his 
diabetic retinopathy is an ongoing (i.e., active 
pathological) process, a minimum 10 percent rating is 
warranted.  See 38 C.F.R. § 4.84a, DC 6008.  There is no 
basis in the rating schedule for assigning a higher rating 
for any portion of the appeal period.  



In exceptional cases, where evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes the regular schedular 
standards adequately describe and provide for the veteran's 
disability level.  There is no evidence he has ever been 
hospitalized for treatment of his diabetic retinopathy since 
his separation from service.  Neither does the record reflect 
marked interference with his employment, meaning above and 
beyond that contemplated by his current 10 percent schedular 
rating.  See 38 C.F.R. § 4.1.  He has submitted no evidence 
of excessive time off from work due to the disability or of 
concessions made by his employer because of it.  There simply 
is no evidence of any unusual or exceptional circumstances 
that would take his case outside the norm so as to warrant 
referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

Inasmuch as a 10 percent rating for the service-connected 
diabetic retinopathy of the right eye has been in effect 
throughout the appeal period, the Board concludes that no 
higher rating may be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.84a, Code 6099-6008.  Therefore, the claim for a higher 
initial rating must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, this doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

One final point worth mentioning, as his primary reason for 
believing a higher rating should be assigned for his diabetic 
retinopathy, the veteran stated in his June 2004 VA Form 9 
that it is a condition that "does not get any better.  
If anything, it worsens as my diabetes does... Your eyesight is 
a very important thing and the diabetes I have [has] affected 
my whole body."



Certainly, the veteran is correct that diabetes and the 
associated complications tend to get worse over time, rather 
than remain stagnant or get better - even with treatment.  
But VA disability ratings are assigned based on the current 
degree of impairment, not some undetermined level of 
impairment that may result at some unspecified time in the 
future.  If and when his diabetic retinopathy - or any other 
manifestation of his diabetes - does worsen, then he is 
encouraged to submit a claim for an increased rating.


ORDER

The claim for an initial rating higher than 10 percent for 
diabetic retinopathy of the right eye is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


